Title: 44. A Bill for Preventing Frauds by the Dealers in Flour, Beef, Pork, Tar, Pitch and Turpentine, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that flour, beef, pork, tar, pitch and turpentine, before they be shipped for exportation, or sold, or bartered, shall be inspected, and the vessels containing them shall be stamped, in the manner herein after directed, by one of the persons whom the county courts shall appoint, residing in their respective counties, and not being owners of merchant mills, or employed in them, nor dealing in any of the commodities subject to their examination; which appointment shall be made, with open doors, in August or September, annually, or at such other time as it may be necessarily required. The inspector, having in the court of his county given assurance of his fidelity to the commonwealth, and taken an oath to execute his office faithfully and impartially, shall attend at such time and place as the owner of the commodity shall appoint; such place, if the commodity be brought from any other state, being a public landing; and the inspector, if he judge the commodity inspected to be of such quality, and it be packed, or filled, preserved, and secured, in such manner as are herein after  described, shall stamp on the vessel containing it the letter V, the initial letters of his county’s name, and his own christian name, and his Sur-name at length, and the letter F, if it be fine flour, or the letters S F, if superfine, and L, if it be large, or S, if it be small pork; and if it be tar, pitch, or turpentine, shall mark it so as to distinguish the species, and moreover if it be turpentine, shall mark it so as to distinguish whether it be dipped or scraped, or a mixture of both, and shall also mark on every vessel the nett weight or gauge, and give a certificate thereof accordingly to the owner; and may demand for every vessel, if it contain flour, three halfpence, if beef, or pork, six pence, and if tar, pitch, or turpentine, two pence. Whosoever shall deal in any of those commodities, after he shall have been appointed inspector thereof, during the time he shall continue in office, otherwise than in selling the immediate production of his estate, which shall be examined by another inspector, if necessary, or in buying for the consumption of his own family, or for the use of such estate; and every inspector guilty of any breach of duty, either by refusing or wilfully neglecting to perform his office, or by stamping any vessel contrary to the directions of this act, shall be amerced. A person making wheat flour for exportation shall take an oath, which a Justice shall administer and certify, that such flour is clean, pure, or not a mixture of different species, and merchantable, as the deponent believes; and such certificate being produced to the inspector, the flour, if it appear to him, after examination, to deserve that character, shall, in his presence, be packed; those parcels of it which are of different degrees of fineness, separately, in casks made of seasoned timber, clear of sap, and bound with good hoops securely nailed or pinned. Every cask in which beef or pork shall be packed for exportation, or sale, shall be made of seasoned white oak staves and heading clear of sap, and five eighths of an inch thick, and bound with hoops securely nailed or pegged, and shall be light and contain two hundred and twenty pounds weight, at least, of clean, sound, fat meat, well pickled, with salt strewed between the layers; and not more than two heads shall be in one and the same cask of pork. And every cask of tar, pitch, or turpentine, shall be made of staves of equal lengths, and not less than three fourths of an inch thick, and heading not less than three fourths of an inch, nor more than one inch and an half thick, and both clear of sap; shall be well bound with good hoops two thirds of its length; shall have the bulge and each head circular; and shall contain thirty two gallons and an half, wine measure, at least. Whosoever shall alter or counterfeit the stamp or certificate of an  inspector shall be amerced, and imprisoned: And whosoever shall sell or barter flour, beef, pork, tar, pitch, or turpentine, not stamped as aforesaid shall be amerced. The cooper setting up, or other person selling, casks for the reception of the commodities before enumerated, shall make or dispose of such only as are of the materials and capacities respectively required by this act, with his name branded thereon, and, if he do otherwise, he shall forfeit and pay to the informer two shillings and six pence for every cask defective in any such requisites or unbranded. The owner of a merchant mill or bake-house, with a branding instrument, a description of which shall be recorded in the court of his county, shall impress on every cask of bread or flour, there manufactored for sale or exportation, before it be removed from thence, either the initial letter of his Christian name, and his Sur-name at length, or the name of the mill; he shall also mark, on such cask, the tare thereof, and when he shall deliver bread or flour, he shall give a manifest or invoice thereof: And if he neglect or refuse to perform what is hereby enjoined, he shall forfeit and pay to the informer for every cask so delivered, if it be unbranded, or untared, one shilling; or if false tared fifty shillings; and for refusing to give the manifest or invoice forty shillings. Weights and measures at all merchant mills and bake-houses shall be examined once in every year, by persons to be appointed by the county court, and adjusted by the legal standard; and the owners who shall deal by weights and measures not so examined and adjusted shall be amerced. The driver of a carriage, or skipper of a vessel, conveying bread or flour, to be shipped for exportation, shall cover it so that it receive no damage from the weather, and if he neglect to provide and make use of sufficient covering for the purpose, he shall forfeit, one shilling, to the informer, for every cask of bread or flour so conveyed. The seller or exporter of any of the commodities before enumerated shall take an oath, to be administered and certified by a Justice at the time of delivering them for exportation, that they are the same which are mentioned in the certificates of the inspectors corresponding with them; and that the deponent doth not know nor believe them to have been embezzled, or altered, or otherwise diminished than by unavoidable shrinkage; and no vessel having such commodities on board shall be cleared out before the certificate of such oath, as well as the inspector’s certificates shall be produced to the Naval-Officer. A Justice shall grant a warrant to any person requiring it, impowering the sheriff, in the day time, to search for any of the said commodities suspected to be shipped for exportation,  uninspected or unstamped, affidavit having been first made that there is a good cause for such suspicion; and every cask or other vessel containing any such commodity, so shipped contrary to law, whether discovered by the search, or otherwise proved to be so, may be seized, and shall be forfeited to the use of the informer.
